UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6255


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD LAMAR MOSS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:05-cr-00526-HMH-3; 7:11-cv-03370-HMH)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd Lamar Moss, Appellant Pro Se.   Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd Lamar Moss seeks to appeal the district court’s

order    dismissing      as   successive       his   28     U.S.C.A.   § 2255      (West

Supp.    2011)    motion.       The    order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard        by       demonstrating       that

reasonable       jurists      would    find     that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on    procedural       grounds,       the    prisoner       must

demonstrate      both    that    the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Moss has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral      argument    because        the     facts    and    legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3